                         Case 1:19-cv-00024-JRH-BKE Document 15 Filed 04/24/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  TAMMY BONAM,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 119-024

                  ANDREW M. SAUL, Commissioner
                  of Social Security,

                            Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of April 24, 2020, Defendant's Motion for Entry of

                    Judgment, Reversal, and Remand is GRANTED, and the decision of the Commissioner of

                    Social Security is REVERSED. This cause is REMANDED to the Commissioner for further

                    consideration. This civil action stands CLOSED.




            04/24/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
